PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Susan S. Langer, et al. 
Application No. 15/877,669
Filed: January 23, 2018
For: MICRO-SELF-TAXING BANKING TRANSACTION AND METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed November 18, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $525.00 and $340.00 for Request for Continued Examination (RCE).  

The petitioner gave authorization to charge the petition fee but the Office was unsuccessful in collecting the fees.  Therefore, the petition is considered as being filed without the required fees.  No consideration on the merits can be given to the petition until the required fees are received. 

Petitioner is reminded, however, that a grantable petition under 37 CFR 1.137(a) consists of:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web1 


Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)